Citation Nr: 0841268	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to service connection for a left ankle 
disorder. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for residuals of a 
concussion. 

5.  Entitlement to service connection for facial paralysis 
including as secondary to a laceration of the chin. 

6.  Entitlement to service connection for a speech impediment 
including as secondary to a laceration of the chin. 

7.  Entitlement to an increased initial rating greater than 
10 percent for a scar of the left chin. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for disorders of the left shoulder and 
left ankle, bilateral hearing loss, residuals of a 
concussion, facial paralysis, and speech impediment; and that 
granted service connection and a noncompensable rating for a 
scar of the left chin.

In March 2006, the RO granted an initial rating of 10 percent 
for a scar of the left chin, effective the date of claim. 

The issues of service connection for a left ankle disorder 
and for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  The veteran's left shoulder disorder first manifested 
many years after service and is not related to any aspect of 
service. 

2.  There is no competent medical evidence of any current 
residuals of a cerebral concussion including a chronic 
headache disorder.  

3.  The veteran does not have a speech impediment. 

4.   There is competent medical evidence of facial neurologic 
deficits resulting from a laceration of the left chin in 
service.  

5.   The veteran's left chin scar is noticeably disfiguring 
with some adherence of the scar to the underlying tissue.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R §§ 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  The criteria for service connection for residuals of a 
concussion have not been met.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

3.  The criteria for service connection for a speech 
impediment have not been met.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

4.  The criteria for service connection for partial facial 
paralysis have been met.  38 U.S.C.A. §§  1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

5.  The criteria for an increased initial rating greater than 
10 percent for a scar of the left chin have not been met at 
any time during the period covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

With respect to the claim for service connection for a speech 
impediment, the RO provided notice in May 2004 that met the 
requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection for a speech 
impediment is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed disorder.  

With respect to the issues of service connection for the left 
shoulder and for residuals of a concussion, the veteran's 
formal claim in March 2004 did not include these disorders, 
and the RO did not address them in a May 2004 notice.  
However, the veteran indicated that he sustained injuries in 
a motor vehicle accident in service.  The veteran also later 
submitted evidence of post-service treatment for a left 
shoulder disorder.  Although the file does not contain a 
formal or informal claim for service connection for the left 
shoulder or for residuals of a concussion, the RO addressed 
the issues in the rating decision in August 2004 without 
providing adequate notice prior to the decision.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the law and 
VA's uniquely pro-claimant benefits system.  

All notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In a 
statement in May 2004 and at a hearing before the RO in 
August 2005, the veteran referred to his service medical 
records and discussed his injuries and treatment following a 
motor vehicle accident and during field exercises.  He also 
discussed his post-service symptoms and treatment from 
private medical care providers.  The RO obtained medical 
records from all identified private providers and requested 
records of VA medical care.  From the veteran's written and 
oral statements, the Board concludes that the veteran had 
actual knowledge of the evidence necessary to substantiate 
the claims, the evidence that VA will seek to provide, and 
that the claimant is expected to provide.  Furthermore, 
additional explanation as to the criteria for service 
connection and the reasons for denying his claims was 
provided in an August 2005 statement of the case and March 
2006 supplemental statement of the case with an opportunity 
to respond.  The Board concludes that a reasonable person 
would be expected to understand what was needed and that the 
lack of notice specific to these two disorders did not affect 
the essential fairness of the adjudication.  The Board 
acknowledges that the veteran's statements did not address 
the assignment of a rating and effective date nor did the May 
2006 notice provide this information.  However, the Board 
concludes that such error was harmless given that service 
connection for a left shoulder disorder and for residuals of 
a concussion are being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
disorders.  

Regarding service connection for facial paralysis, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Regarding the claim for an increased initial rating for a 
scar of the left chin, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Accordingly, no further duty to 
notify was applicable once service connection had been 
granted.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations and VA primary care treatment records.  
An examination of the left shoulder and residuals of a 
concussion were not obtained for reasons provided below.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a U.S. Army infantryman.  He contends 
that his left shoulder and left ankle disorders are the 
result of injuries sustained in service.  He contends that 
the residuals of a concussion, facial paralysis, and a speech 
impediment are the result of injuries sustained in a motor 
vehicle accident in service.  He contends that the scar on 
his chin is disfiguring, causes paralysis, interferes with 
speech, and is more severe than is contemplated by the 
current rating.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and organic diseases of the nervous 
system).

Left Shoulder Disorder

Service medical records are silent for any symptoms, 
diagnoses, or treatment of a left shoulder disorder.  On an 
April 1989 discharge physical examination medical history 
questionnaire, the veteran reported a history of a fracture 
of a clavicle.  The physician noted no abnormalities of the 
upper extremities and made no further comment on the report 
of a previous fracture.  There are no treatment or imaging 
records that show a clavicle fracture, and none was noted on 
an enlistment examination in January 1980 or on an airborne 
qualification examination in April 1984.  

In January 2002, a private orthopedic physician noted the 
veteran's reports of left shoulder pain when reaching, 
throwing, sleeping on the shoulder, or performing heavy 
lifting.  The physician did not note a history of left 
shoulder injury or clavicle fracture.  A magnetic resonance 
image showed a gross abnormality of the anterior glenoid 
labrum and degenerative changes in the supraspinatus tendon 
but no indications of a previous fracture.  The physician 
diagnosed degenerative tendonitis and torn glenoid labrum of 
the left shoulder.  In March 2002, the veteran underwent an 
arthroscopic repair procedure.  On the second follow-up visit 
in April 2002, the physician noted that the veteran had 
"pretty good relief" and was performing exercises to 
increase his range of motion. 

In an August 2005 RO hearing, the veteran stated that he had 
wrenched his shoulder several times in service including one 
incident on a field exercise while trying to release a heavy 
rucksack.  He stated that he felt pain, heat, and a tearing 
sensation and that a field medic told him to put the arm in a 
sling.  However, since the sling would interfere with 
carrying his equipment, he just pressed on with his duties.  
He further stated that the pain persisted with occasional 
flare-ups on exertion.  He stated that he did not report the 
injury to the examiner at the time of discharge and that the 
examination was limited to filling out paperwork.  After 
service, the veteran worked in sales and continued to 
experience shoulder pain.  He stated that his regular 
physician conducted annual examinations and administered some 
steroid injections prior to 2002.  Finally, he stated that he 
did not seek further treatment after 2002 because the surgery 
did not rectify his symptoms.  

In February 2006, a VA physician performed a comprehensive 
examination for enrollment in a primary care program.  The 
physician noted no reports by the veteran of left shoulder 
symptoms, a history of clavicle fracture, or residuals of 
arthroscopic surgery.  The physician did note symptoms 
related to the knees and ankles and ordered diagnostic 
studies of these joints but not the left shoulder.   

The Board concludes that service connection for a left 
shoulder disorder is not warranted.  Although the veteran 
stated at his hearing that the 2002 surgery did not relieve 
his symptoms, his physician noted after surgery that his 
recovery was proceeding well.  The veteran did not report 
pain symptoms or other residuals of the surgery on the 
February 2006 VA primary care examination.  Even if a current 
disability currently exists, there is no evidence of a 
chronic or residual shoulder disability in service.  The 
Board acknowledges that the veteran is competent to report 
that he wrenched his shoulder during service.  However, the 
Board places less probative weight on the veteran's report as 
there is no record of medical treatment and the veteran did 
not report any residual symptoms during military physical 
examinations.  The one notation of a history of a clavicle 
fracture is unsupported by any other medical record. 

The Board places less probative weight on the veteran's 
reports of continuity of pain and regular examination by an 
unidentified physician after service prior to 2002.  There is 
no record of treatment until 2002, and his physician at that 
time did not note any previous injury or problem history.  
Despite requests, the veteran did not identify the provider 
of any earlier examinations or the approximate dates of 
treatment so that the relevant records could be obtained.  

The Board has considered whether an additional VA examination 
is required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 
38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to 
obtain an examination to make a decision.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service but there is 
not sufficient medical evidence to make a decision on the 
claim. Id.

In this case, there is no medical evidence indicating that 
there may be a link between a current disability and service 
or the symptoms the veteran claims have been present since 
service.  Therefore, the Board concludes that an additional 
examination and opinion is not necessary to decide the claim.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Concussion, Facial Paralysis, and Speech Impediment

Service medical records showed that the veteran sustained 
injuries in a motor vehicle accident while off duty in 
Germany in July 1981.  The veteran was taken by ambulance to 
a German medical facility.  There are no clinical records of 
this treatment in the claims file.  However, the veteran was 
transferred to a U.S. Army facility the same day and placed 
under observation for a possible cerebral concussion.  
Examiners noted that the veteran was sleepy but responsive to 
questions and spoke sensibly.  Examiners also noted a bruised 
and bloody lip and a six centimeter laceration of the chin 
that had been sutured at the German hospital with no nerve or 
artery involvement.  Reflexes and sensations were normal.  
The veteran was admitted for observation and returned to duty 
after two days with a two week restriction of physical 
training and heavy work.  Subsequent service medical records 
are silent for any further treatment or diagnosis of any 
residual symptoms or chronic disorders.  None were noted on 
physical examinations in April 1984 or on discharge in April 
1989.  

In an August 2004 RO hearing, the veteran stated that he was 
unconscious after the motor vehicle accident until he arrived 
at the German hospital where he was treated for three days.  
He stated that he experienced sharp and intense headaches at 
the time which continued to the present.  He stated that he 
now experiences headaches four or five times per week with 
fatigue, dizziness, ringing in the ears, and sensitivity to 
light.  He denied memory loss, sleepiness, or seizures.  He 
denied any current treatment for the symptoms.  

The veteran further stated that he experienced facial 
paralysis and difficulty with speaking immediately after the 
accident.  He stated that he currently experienced numbness 
and tingling in his lip and chin scar and that he bit his 
lip, mumbled words, and drooled when trying to speak.  He 
denied seeking treatment for any of the symptoms.  In a 
statement of the case the same month, the hearing officer 
noted that the veteran spoke clearly and distinctly at a 
normal rate during the hearing.  

In November 2005, a VA physician noted a review of the claims 
file including the circumstances of the motor vehicle 
accident in 1981.  He noted the veteran's reports of numbness 
around the scar area, frequent biting of his lip, and 
mumbling words.  On examination, the physician noted reduced 
sensation to touch and pinprick in the scar and its immediate 
area as compared to the same area on the other side of the 
mouth.  The physician stated that these neurological symptoms 
were a proximate result of the chin laceration.  However, 
there was no evidence of motor impairment or deficits to 
other cranial nerves.  There was no significant effect on his 
smile.  The physician noted a slight shift of the veteran's 
mouth when he spoke quickly but did not observe a major 
speech impairment, and a speech impediment was not diagnosed.  

In a February 2006 primary care examination, a VA physician 
noted the veteran's reports of a chin laceration in a motor 
vehicle accident in service but did not note that the veteran 
had been unconscious or under observation for a possible 
cerebral concussion.  He did not note any reports by the 
veteran of chronic headaches and observed no difficulties in 
swallowing or speaking. 

The Board concludes that service connection for residuals of 
a concussion is not warranted.  Although the veteran was 
placed under observation for a possible cerebral concussion 
after the accident, no such final diagnosis was made.  There 
were no medical observations of chronic headaches or any 
residual symptoms during or after the period of observation.  
No residual or chronic symptoms were noted or reported by the 
veteran at any time during the remainder of service.  
Although the veteran is competent to report that he has 
experienced chronic headaches since the accident, the Board 
places less probative weight on his statements as the 
symptoms were not noted by any medical examiner immediately 
after the accident, during the remainder of service, or at 
any time prior to his 2004 hearing.  The veteran acknowledged 
that he receives no on-going treatment for headaches or any 
other residual of a possible concussion, nor is there any 
competent evidence linking any current headaches or other 
claimed residuals of a concussion to service.    

The Board has considered whether an additional VA examination 
is required in this case under the duty to assist as 
discussed above.  However, there is no medical evidence of a 
current disability related to head trauma and the only 
evidence that suggests a possible relationship to the 
injuries in 1981 is the veteran's testimony.  The Board 
places less probative weight on his statements as they are 
not supported by the service medical records which do not 
show any residuals of a concussion.  Therefore, the Board 
concludes that an additional examination is not necessary to 
decide the claim.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board concludes that service connection for a speech 
impediment is not warranted as there is no medical evidence 
of a current disability.  No such disability was noted in 
service, and the veteran worked successfully in sales for 
many years after service.  A VA physician in November 2005 
assessed the veteran's facial motor and speech function and 
found no impairment.  A non-medical VA hearing officer also 
noted no speech deficits during the hearing.  Although the 
veteran is competent to report his symptoms, the Board places 
less probative weight on his testimony as it is not confirmed 
by any medical or lay observation.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

However, the Board concludes that service connection for 
partial facial paralysis is warranted.  A VA examiner in 
November 2005 noted some loss of sensation and numbness in 
the area of the scar and stated that the neurological 
symptoms were related to the chin laceration in service.  The 
Board notes that the veteran has received service connection 
and a rating for the scar and considered whether the 
neurological symptoms were contemplated by that rating.  The 
Board concludes that these symptoms were not included in the 
rating for scars as the applicable diagnostic codes, 
discussed in the next section, contemplate the features and 
conditions of the skin but not neurological deficits.  
Therefore, the loss of sensation and tingling in the area of 
the scar is a separate residual of the laceration and 
warrants separate direct service connection.  

Scar of the Left Chin

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Scars resulting in disfigurement of the head, face, or neck 
are rated in part on the basis of characteristics of 
disfigurement.  38 C.F.R. § 4.118.  The characteristics are: 
scar is 5 or more inches (13 or more centimeters (cm.)) in 
length; scar is at least one-quarter inch (0.6 cm.) wide at 
its widest part; surface contour of scar is elevated or 
depressed on palpation; scar is adherent to underlying 
tissue; skin is hypo- or hyperpigmented in an area exceeding 
six square inches (39 square centimeters (sq. cm.)); skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); and, skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Note (1).  Note (2) pertains to 
tissue loss of the auricle and anatomical loss of either or 
both eyes and is not applicable in this case.  Note (3) 
directs that unretouched color photographs should be taken 
into consideration when evaluating under these criteria.

A 10 percent rating is warranted if there is one 
characteristic of disfigurement.  A 30 percent rating is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, forehead, eyes (including eyelids), 
ears, cheeks, lips; or with two or three characteristics of 
disfigurement.  Higher ratings are warranted for a greater 
number of characteristics of disfigurement.  38 C.F.R. § 
4.118.  The Board also notes that other diagnostic codes 
provide a 10 percent rating for unstable or painful scars or 
scars that limit function.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-05 (2008).  These codes are inapplicable here as 
the scar is not painful, unstable, or limits function of the 
head.  Therefore, a separate rating is not warranted.

As previously noted, service medical records showed that the 
veteran received sutures for a laceration of the left chin 
incurred in a motor vehicle accident in service in 1981. 

In November 2005, a VA physician noted a review of the claims 
file and examined the scar.  Color photographs were obtained, 
associated with the claims file, and reviewed by the Board.  
The physician noted that the scar is visible from a distance 
of one meter and is disfiguring.  The scar is of linear but 
irregular shape, seven centimeters long, and distinguishable 
from the skin folds with a tiny depression in the center.  
The scar is not active, not tender on palpation, and without 
keloid formation, discharge, or swelling.  The physician 
noted a slight irregularity on the inside of the mouth but 
with no cuts or scars on the lip or tongue.  The physician 
noted no visual stricture but that the veteran reported 
tightness in the area especially when speaking quickly.  
Although the physician did not comment on other 
characteristics, the Board noted on inspection of the 
photographs that the scar is not wider than 0.6 centimeters 
at any point and displays no abnormal characteristics of 
texture, pigmentation, induration, inflexibility, or missing 
tissue over an area greater than 39 square centimeters.  The 
Board also concludes from inspection of the photographs that 
the scar does not present a gross distortion or asymmetry of 
the chin.   

The Board concludes that an increased initial rating greater 
than 10 percent is not warranted at any time during the 
period covered by this appeal.  The VA physician noted that 
the scar is noticeably disfiguring.  Although the physician 
could not observe a visible stricture, he noted the veteran's 
reports of tightness on speaking, indicating some adherence 
of the scar to the underlying tissue.  The physician 
described the depression in the scar as "tiny" and did not 
characterize the depression as tissue loss.   A higher rating 
is not warranted because no additional characteristics of 
disfigurement are present, and there is no limitation of 
function in the area of the scar.    

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Service connection for a left shoulder disorder is denied. 

Service connection for residuals of a concussion is denied.  

Service connection for facial paralysis is granted, subject 
to the legal criteria governing the payment of monetary 
benefits.

Service connection for a speech impairment is denied. 

An increased initial rating greater than 10 percent for a 
scar of the left chin is denied. 


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for a left ankle disorder and 
for bilateral hearing loss is necessary. 

Service medical records showed that the veteran was examined 
on four occasions for sprains of the left ankle or discomfort 
of the lateral area of the left foot.  The recurring symptoms 
were noted as abnormal by a military physician on the April 
1989 discharge examination.  

In November 2001, a private orthopedic physician noted the 
veteran's reports of recurrent ankle sprains after an injury 
in service and diagnosed chronic left ankle ligament 
instability.  The veteran underwent a surgical reconstruction 
procedure.  In an August 2005 RO hearing, the veteran stated 
that he twisted his left ankle on several occasions in 
service.  He further stated that he continued to experience 
swelling, discoloration, and pain in the ankle from 
additional twisting injuries after service.  In 2001, he 
stated that he underwent surgery to repair the lateral 
ligaments.  Despite the surgery, the ankle remained weak, 
painful, and precluded jogging or extended walking and caused 
a slight limp.  In February 2006, a VA primary care physician 
noted the veteran's reports of continued pain and swelling of 
the left ankle and diagnosed probable post-traumatic 
arthritis. 

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  However, the Court of Appeals 
for Veterans Claims (Court) cited a 1988 medical treatise 
that stated that the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The current edition of this treatise retains the same 
definition.  See Current Medical Diagnosis and Treatment, 
162, Stephen J. McPhee et.al. eds.,  47th Ed. (2008).   

Service personnel records showed that the veteran was an 
infantryman.  The record does not show that he had combat 
service.  However, service medical records showed that he 
served primarily in field units.  In May 1983, the veteran 
was treated for trauma to the right ear.  An audiogram showed 
slight conductive hearing loss in a low frequency in that 
ear.  He was also treated for an injury in August 1983 when 
an explosive simulation device detonated in his hand.  The 
low frequency right ear hearing loss was not shown in a 
subsequent audiogram in April 1984, but this audiogram did 
show bilateral loss at 6000 Hertz.  An audiogram at the time 
of discharge in 1989 also showed degraded hearing at 6000 
Hertz.  In February 2006, a VA primary care physician noted 
the veteran's reports of difficulty hearing but did not order 
an audiometric examination.    

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

In this case, the Board notes that there is medical evidence 
of a current left ankle disability, treatment for recurrent 
ankle sprains in service, and lay and medical evidence that 
indicate that the symptoms noted in service continued after 
service and may be related to the current disorder.  The 
Board also notes that there is evidence of exposure to high 
noise levels and medical evidence of some high frequency 
hearing loss in service.  There is lay evidence of observable 
post-service symptoms.  The Board concludes that the low 
threshold has been met and that a VA examination of the left 
ankle and an audiometric test for bilateral hearing loss are 
necessary to decide the claim.   

The record shows that the veteran began primary care at a VA 
facility in February 2006.  Records of care after May 2006 
are not in the claims file.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from May 2006 to the present.
 
Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
records since March 2006.   Associate any 
records obtained with the claims file.  

2.  Schedule the veteran for a VA 
examination of his left ankle.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's left ankle disorder provide an 
opinion whether any disability found is 
at least as likely as not (50 percent or 
greater possibility) related to recurrent 
left ankle sprains in service or any 
other aspect of service.  

3.  Schedule the veteran for a VA 
audiometric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral hearing acuity and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to right ear trauma, noise exposure, or 
any other aspect of service.  The 
examiner should comment on any 
contribution from post-service 
recreational or occupational noise 
exposure. 

4.  Then, readjudicate the claim for 
service connection for a left ankle 
disorder and for bilateral hearing loss.   
If either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


